 



Exhibit 10.1

THIRD AMENDMENT TO LOAN AGREEMENT

      This Third Amendment to Loan Agreement (the “Amendment”) is dated as of
April 6, 2005, among Bank of America, N. A. (the “Bank”), Mercury Air Group,
Inc., a Delaware corporation (“Borrower 1”); Maytag Aircraft Corporation, a
Colorado corporation (“Borrower 2”); Mercury Air Cargo, Inc., a California
corporation (“Borrower 3”); MercFuel, Inc., a Delaware corporation
(“Borrower 4”); Hermes Aviation, Inc., a California corporation (“Borrower 5”),
and Mercury Air Center — Long Beach, Inc., a California corporation
(“Borrower 6”); (Borrower 1, Borrower 2, Borrower 3, Borrower 4, Borrower 5, and
Borrower 6 are sometimes referred to, collectively as the “Borrowers” and
individually as the “Borrower”).

RECITALS

      A.     The Borrowers and the Bank are parties to that certain Loan
Agreement dated as of July 29, 2004, as amended by a First Amendment dated as of
November 1, 2004, and by a Second Amendment dated as of January 31, 2005, (as
amended, the “Agreement”).

      B.     The Borrowers and the Bank desire to further amend certain terms
and provisions of the Agreement.

AGREEMENT

      1.     Definitions. Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Agreement.

      2.     Amendments. The Agreement is hereby amended as follows:



        2.1     The definition of “Borrowing Base” set forth in Section 1 of the
Agreement is amended in its entirety to read as follows:



        “Borrowing Base” means 80% of the balance due on Domestic Acceptable
Receivables. After calculating the Borrowing Base, the Bank may, upon notice to
the Borrower, deduct such reserves as the Bank may establish from time to time
in its reasonable credit judgment, including without limitation, reserves for
100% of the outstanding letters of credit, reserves for dilution (any non-cash
reduction of accounts receivable), and the amount of estimated maximum exposure,
as determined by the Bank from time to time, under any interest rate contracts
which the Borrower enters into with the Bank (including interest swaps, caps,
floors, options thereon, combinations thereof, or similar contracts).



        2.2     The final paragraph of the definition of “Acceptable Receivable”
set forth in Section 1 of the Agreement is amended to add the following two
sentences to the end of such paragraph.



        “It is provided, however, that if the debtor obligated upon an account
is Flight Options, the concentration limitation applicable to such debtor will
be increased to 25%; provided, however, in the event that the debt rating of

1



--------------------------------------------------------------------------------



 





        “. . . It is provided, however, that if the debtor obligated upon an
account is Flight Options, the concentration limitation applicable to such
debtor will be increased to 25%; provided, however, in the event that the debt
rating of Raytheon, Inc., the parent company of such account debtor, is at any
time rated lower than BBB- by Standard & Poor’s or rated lower than Baa3 by
Moody’s Investors Service, Inc., such concentration limit shall be decreased to
10%. It is further provided, that if the debtor obligated upon an account is Net
Jets, the concentration limitation applicable to such debtor will be increased
to 25%; provided, however, in the event that the debt rating of
Berkshire-Hathaway, Inc., the parent company of such account debtor, is at any
time rated lower than AAA by Standard & Poor’s or rated lower than Aaa3 by
Moody’s Investors Service, Inc., such concentration limitation shall be
decreased to 10%.

      3. Representations and Warranties. Except as previously disclosed in
writing, each Borrower hereby represents and warrants to Bank that: (i) no
default specified in the Agreement and no event which with notice or lapse of
time or both would become such a default has occurred and is continuing and has
not been previously waived, (ii) the representations and warranties of each
Borrower pursuant to the Agreement and all schedules thereto are true on and as
of the date hereof as if made on and as of said date, (iii) the making and
performance by each Borrower of this Amendment have been duly authorized by all
necessary action, and (iv) no consent, approval, authorization, permit or
license is required in connection with the making or performance of the
Agreement as amended hereby.

      4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank.



        4.1 This Amendment duly executed by all parties hereto.          
4.2 Payment of an amendment fee of Twenty Thousand Dollars ($20,000),          
4.3 Payment of all out-of-pocket expenses, including attorneys’ fees, incurred
by the Bank in connection with the preparation of this Amendment.

      5. Effect of Amendment. Except as provided in this Amendment, the
Agreement shall remain in full force and effect and shall be performed by the
parties hereto according to its terms and provisions.

[Signatures on Following Page]

2



--------------------------------------------------------------------------------



 



     This Amendment is executed as of the date stated at the top of the first
page.

              Bank of America, N.A.   Mercury Air Group, Inc.   By:   /s/
FRANCES R. MARTINEZ   By:   /s/ JOSEPH A. CZYZYK               Typed Name:
Frances R. Martinez       Typed Name: Joseph A. Czyzyk

  Title: Vice President       Title: Chief Executive Officer

          Mercury Air Cargo, Inc.
      By:   /s/ JOSEPH A. CZYZYK       Typed Name: Joseph A. Czyzyk       
Title:   Chief Executive Officer     

          MercFuel, Inc.
      By:   /s/ JOSEPH A. CZYZYK       Typed Name: Joseph A. Czyzyk       
Title:   Chief Executive Officer     

          Maytag Aircraft Corporation
      By:   /s/ JOSEPH A. CZYZYK       Typed Name: Joseph A. Czyzyk       
Title:   Chief Executive Officer     

          Hermes Aviation, Inc.
      By:   /s/ JOSEPH A. CZYZYK       Typed Name: Joseph A. Czyzyk       
Title:   Chief Executive Officer     

          Mercury Air Center-Long Beach, Inc.
      By:   /s/ JOSEPH A. CZYZYK       Typed Name: Joseph A. Czyzyk       
Title:   Chief Executive Officer     

